Name: Commission Regulation (EEC) No 801/91 of 26 March 1991 on the supply of various lots of butteroil as food aid
 Type: Regulation
 Subject Matter: Africa;  cooperation policy;  processed agricultural produce
 Date Published: nan

 No L 82/30 Official Journal of the European Communities 28 . 3 . 91 COMMISSION REGULATION (EEC) No 801/91 of 26 March 1991 on the supply of various lots of butteroil as food aid food aid (4) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (J) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain countries and beneficiary organizations 150 tonnes of butteroil ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community HAS ADOPTED THIS REGULATION : Article 1 Milk products shall be mobilized in the Community, as Community food aid, for supply to the recipients listed in the Annexes in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annex. Supplies shall be awarded by the tendering procedure . The successful tenderer is deemed to have noted and accepted all the general and specific conditions appli ­ cable . Any other condition or reservation included in this tender is deemed unwritten . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 26 March 1991 . For the Commission Ray MAC SHARRY Member of the Commission o OJ No L 370 , 30 . 12 . 1986, p. 1 . (2) OJ No L 174, 7. 7. 1990, p. 6. (3) OJ No L 136, 26. 5 . 1987, p. 1 . (4) OJ No L 204, 25 . 7. 1987, p. 1 . 28 . 3 . 91 Official Journal of the European Communities No L 82/31 ANNEX 1 . Operation No : 970/90 (') 2. Programme : 1 990 3 . Recipient : Mozambique 4. Representative of the recipient (3) (7) : COGROPA, Ave 25 de Setembro, 916 r/c, 1 , PO Box 308, Tel : 41 70 71  Telex : 6370  Fax : 20135, MAPUTO, Mozambique 5. Place or country of destination : Mozambique 6. Product to be mobilized : butteroil 7 . Characteristics and quality of the goods (2) (6) (8) see OJ No C 216, 14. 8 . 1987, p. 7, 1.3.1 and 1.3.2 8 . Total quantity : 150 tonnes 9 . Number of lots : 1 10 . Packaging and marking : 20 kg : in containers of 20 foot and OJ No C 216, 14. 8 . 1987, p. 7 and 8 (1.3.3. and 1.3.4.) Special markings on packaging : "ACÃ Ã O N? 970/90 / BUTTEROIL / COMUNIDADE ECONÃ MICA EUROPEIA" and OJ No C 216, 14.8.1987, p. 8 (1.3.4) 1 1 . Method of mobilization : Community market 1 2. Stage of supply : free at destination-warehouse 13. Port of shipment :  14. Port of landing specified by the recipient :  15 . Port , of landing :  16. Address of the warehouse and, if appropriate, port of landing : COGROPA  Av. de Mozam ­ bique, CP 2746  MAPUTO 1 7. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1  15. 5. 1991 18 . Deadline for the supply : 15 . 6 . 1991 19 . Procedure for determining the costs of supply : invitation to tender 20. In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (4) : 12 noon on 15. 4. 1991 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 29. 4. 1991 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 20  31 . 5 . 1991 (c) deadline for the supply : 30 . 6. 1991 22. Amount of the tendering security : ECU 20 per tonne 23. Amount of the delivery security : 1 0 % of the amount of the tender in ecus 24. Address for submission of tenders : Bureau de l'aide alimentaire, Ã l'attention de Monsieur N. Arend, BÃ ¢timent Loi 120, bureau 7/58 , Rue de la Loi, 200 B- 1 049 Bruxelles (telex : AGREC 22037 B or 25670 B) 25. Refund payable on request by the successful tenderer ^: Refund applicable on 15 . 3 . 1991 , fixed by Commission Regulation (EEC) No 627/91 (OJ No L 68 , 15. 3 . 1991 , p. 33). No L 82/32 Official Journal of the European Communities 28 . 3 . 91 Notes (') The operation number is to be quoted in all correspondence. (2) The succesful tenderer shall deliver to the beneficiary for each action number/shipping number a certifi ­ cate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. Radioactivity analysis must indicate the caesium-134 and - 137 levels. (3) The following documents must be sent to the beneficiary's representative immediately after loading to enable him to obtain an import license :  original pro forma invoice indicating :  type of goods,  fob price,  insurance costs,  freight costs,  packing list,  veterinary certificate,  certificate of origin,  bill of lading ( 1 /3 original). (4) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regulation (EEC) No 2200/87 has been lodged, preferably :  by porter at the office referred to in point 24 of this Annex, or  by telecopier on one of the following numbers in Brussels :  235 01 32,  236 10 97,  235 01 30,  236 20 05. 0 Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56), as last amended by Regula ­ tion (EEC) No 2226/89 (OJ No L 214, 24. 7 . 1989, p. 10), is applicable as regards the export refund and where appropriate, the monetary and accession compensatory amounts, the representative rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of this Annex. (6) The successful tenderer shall give the beneficiaries' representative , at the time of delivery, a certificate of origin . (7) Commission delegate to be contacted by the successful tenderer : FSC Da Camara, CP 1306, Maputo, tÃ ©l . 74 40 39, telex 6-146 CCE-MO. (8) Veterinary certificate issued by an official entity stating that the product derives from healthy animals, was processed under excellent sanitary conditions which are supervised by qualified technical personnel and that the area of production of raw milk had not registered foot-and-mouth disease.